TEMPLETON GLOBAL SMALLER COMPANIES FUND 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 January 3, 2013 Filed Via EDGAR (CIK 0000350900) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Templeton Global Smaller Companies Fund File Nos. 002-70889 and 811-03143 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the forms of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 48 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 27, 2012. Very truly yours, Templeton Global Smaller Companies Fund /s/ROBERT C. ROSSELOT Robert C. Rosselot Secretary and Vice President RCR:dac
